internal_revenue_service number release date index number - ------------------------------------- --------------------------- ----------------------------- department of the treasury washington dc person to contact ------------------------------- --------------------- --------- telephone number --------------------- refer reply to cc psi - plr-102350-05 date date ------- ---------------------- legend taxpayers ----------------------------------------------------- ------------------ ----------------------------------------------- ----------------------------------------------------- year dear -------------------------- taxpayers by their authorized representative requesting a ruling that they be granted an extension of time under sec_301_9100-3 of the procedure and administration regulations to file an election under sec_469 of the internal_revenue_code and sec_1_469-9 of the income_tax regulations to treat all interests in rental real_estate as a single rental real_estate activity facts filed their tax returns jointly taxpayers represent that in year they were in a real_property business as defined by sec_469 and were qualified under sec_469 to make an election to treat all interests in rental real_estate as a single rental real_estate activity however taxpayers having relied on a professional tax_return_preparer who failed to advise them of the availability and benefits of an election under sec_469 filed their joint_return for year without the statement required under sec_1_469-9 according to the information submitted taxpayers are married individuals who this responds to a letter dated date submitted on behalf of under sec_301_9100-1 the commissioner may grant a reasonable under sec_469 the term passive_activity generally includes any rental sec_1_469-9 provides that a qualifying taxpayer makes the election to plr-102350-05 law and analysis activity sec_469 provides a limited exception to this rule for taxpayers in a real_property business specifically sec_469 indicates that if a taxpayer meets the requirements of sec_469 the taxpayer's rental real_estate activity will no longer be presumptively passive by its terms the exception under sec_469 is to be applied as if each interest of the taxpayer in rental real_estate were a separate activity however a taxpayer may elect to treat all interests in rental real_estate as a single activity treat all interests in rental real_estate as a single rental real_estate activity by filing a statement with the taxpayer's original income_tax return for the taxable_year sec_1_469-9 describes the information that must be contained in the statement extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as including an election whose deadline is prescribed by a regulation published in the internal_revenue_bulletin commissioner will use to determine whether to grant an extension of time to make an election elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 when a taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election the taxpayer will be deemed to have acted reasonably and in good_faith sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be sec_301_9100-2 provides automatic extensions of time for making certain sec_301_9100-1 through provide the standards that the except as specifically provided herein no opinion is expressed or implied plr-102350-05 conclusion based solely on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied as a result taxpayers are granted an extension of time of sixty days from the date of this letter to make an election under sec_469 to treat all their interests in rental real_estate as a single rental real_estate activity effective year the election must be in the form of the statement required by sec_1_469-9 and attached to an amended_return for year a copy of this letter should be attached to the election concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether taxpayers satisfy the requirements under sec_469 or whether taxpayers materially participate in any activity provides that it may not be used or cited as precedent being sent to your authorized representative enclosures heather c maloy associate chief_counsel passthroughs and special industries pursuant to the power_of_attorney on file with this office a copy of this letter is this ruling is directed only to the taxpayer requesting it sec_6110 copy of this letter copy for sec_6110 purposes sincerely
